Name: COMMISSION REGULATION (EC) No 86/96 of 22 January 1996 determining the extent to which applications lodged in January 1996 for import licences for certain pigmeat products under the regime provided for by the Intermediate Agreements concluded by the Community with Bulgaria and Romania can be accepted
 Type: Regulation
 Subject Matter: Europe;  tariff policy;  European construction;  foodstuff;  animal product
 Date Published: nan

 23 . 1 . 96 I EN Official Journal of the European Communities No L 17/17 COMMISSION REGULATION (EC) No 86/96 of 22 January 1996 determining the extent to which applications lodged in January 1996 for import licences for certain pigmeat products under the regime provided for by the Intermediate Agreements concluded by the Community with Bulgaria and Romania can be accepted HAS ADOPTED THIS REGULATION : Article 1 1 . Applications for import licences for the period 1 January to 31 March 1996 submitted under Regulation (EC) No 1 590/94 shall be met as referred to in the Annex. 2. Licences may only be used for products which comply with all veterinary rules currently in force in the Community. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1590/94 of 30 June 1994 laying down detailed rules for the application in the pigmeat sector of the arrange ­ ments provided for in the Interim Agreement between the Community and Bulgaria and Romania ('), as amended by Regulation (EC) No 2252/95 (2), and in parti ­ cular Article 4 (4) thereof, Whereas the applications for import licences lodged for the first quarter of 1996 are for quantities less than the quantities available and can therefore be met in full ; Whereas it is appropriate to draw the attention of opera ­ tors to the fact that licences may only be used for products which comply with all veterinary rules currently in force in the Community, Article 2 This Regulation shall enter into force on 23 January 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 January 1996. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 167, 1 . 7. 1994, p. 16. (2 OJ No L 230, 27. 9. 1995, p . 12. No L 17/ 18 I EN Official Journal of the European Communities 23 . 1 . 96 ANNEX Group No Percentage of acceptance of import licences submitted for the period 1 January to 31 March 1996 14 15 16 17 100,00 100,00 100,00 100,00